El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
El día 22 de mayo de 1922 el apelante fué arrestado por un delito de acometimiento y agresión a virtud de denuncia formulada ante la corte municipal de Fajardo. En el affidavit presentado por el apelante en la corte de distrito de Humacao se dice que el juicio no tuvo lugar en la corte municipal de Fajardo hasta el día 22 de septiembre y según el mismo affidavit, que el apelante presentó entonces una mo-ción a la corte' municipal de Fajardo solicitando ‘el sobre-seimiento del proceso en razón a que su juicio no tuvo lugar dentro de los 120 días después de su arresto, por virtud del artículo 448 del Código de Enjuiciamiento Criminal y del artículo 2 de la Ley Orgánica siendo el propósito de uno u *4otro la celebración de un juicio rápido. Ninguno de los pro-cedimientos relativos a esta moción de sobreseimiento fue-ron certificados por la corte municipal y el apelante no in-cluyó certificación oficial alguna de estos procedimientos cuando subsiguientemente en apelación presentó él una moción de sobreseimiento en la Corte de _Distrito de Huma-cao por "falta de un juicio rápido en la corte municipal. Ni siquiera la fecha en que el juicio tuvo lugar en la corte municipal se certifica por ningún funcionario de esa corte. El apelante se amparó en su affidavit solamente.
Cuando en el año 1916 la Corte de Distrito de San Juan se negó a sobreseer una causa por falta de un juicio rápido, los procedimientos de esa corte fueron traídos a nuestra consideración por virtud de un auto de mandamus, Dyer v. Rossy, 23 D. P. R. 772. Una apelación pudo entonces haber servido al acusado, pero él tenía que haberse sometido pri-mero a juicio. En el presente Caso cualesquiera derechos que el apelante pueda haber tenido para la revisión de los procedimientos de la corte municipal por virtud de mandamus, habeas corpus o cualquier otro método, en !a Corto de Distrito de Humacao, es el hecho que después de haber sido desestimada su moción de sobreseimiento se sometió a juicio, fue declarado culpable y entonces apeló. Surge, por tanto, la cuestión de si en apelación a la corte de distrito esta corte está autorizada por'virtud de la apelación para revisar los procedimientos habidos en la corte municipal.
En apelación de una corte municipal el juicio es impera-tivamente de novo. La corte de distrito adquiere jurisdic-ción únicamente para juzgar el Caso de novo. No se cons-tituye como corte de revisión y no puede en apelación revi-sar un incidente del juicio. Por supuesto, si se alegara que la corte municipal carecía .de jurisdicción para conocer del caso una cuestión diferente se presenta.
Además, en una apelación de la corte municipal se cer-tifica la denuncia original a la corte de distrito y práctica-*5mente nada más. Nada se prescribe sobre la presentación de alguna otra cosa ante la corte de distrito. Cuando la moción de sobreseimiento y el affidavit fueron presentados a la corte de distrito el fiscal se opuso porque los procedi-.mientos ante la corte municipal no constaban, incluyendo la omisión en presentar la resolución de la corte municipal de Fajardo, o si la corte municipal aplazó el juicio por justa causa. Asumiendo el derecho de revisión en la corte de distrito, habría la presunción de que la corte municipal encontró justa causa para no sobreseer y al apelante in-cumbía demostrar lo contrario. Aunque hemos resuelto que en una solicitud de sobreseimiento incumbe al fiscal de - mostrar el aplazamiento por justa causa, cuando una corte aplaza un caso, como hemos resuelto, la presunción está en favor de un justo aplazamiento y el acusado debe hacer al-guna demostración en Contrario.
Los hechos de este caso fueron que el fiscal estaba en duda de si debía acusar por un atentado contra la vida. Los documentos fueron enviados a él en mayo 26, 1922 con este fin, ya por un juez instructor, o por el juez municipal. En junio 30 el fiscal manifestó a la corte municipal que siguiera adelante con el juicio. Si debemos descontar el tiempo que el fiscal- estuvo investigando el cargo más grave, no habría demora fuera de los 120 días. El juicio tuvo lu-gar en septiembre 22 de 1922, precisamente a los cuatro me-ses calendarios después del arresto. Si la corte tenía de-recho a descontar siquiera tres días debido a la actuación del fiscal, el juicio fué debidamente celebrado. Otras con-sideraciones podrían ser aplicables para demostrar una justa causa como se indicó en el caso de Pueblo v. Ibern, 31 D. P. R. 917.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia.

Jueces concurrentes: Sres. Presidente del Toro y Asocia-dos Aldrey, Hutchison y Franco Soto.